DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claims 1-21 are still pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/07/2022 has been considered and placed of record. An initialed copy is attached herewith.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the prior art does not disclose or suggest, in combination with 
the limitations of the claim, primarily, “…monitoring a temperature of a power supply providing power to a communications module and communicating the monitored temperature to a the communications module in an electronic device; disabling, using a main processor coupled to the communications module, one or more heat producing components that are connected to said main processor of the electronic device, when the monitored temperature of the power supply is higher than a first temperature; and restarting, using the main processor, the one or more disabled heat producing components to restore electronic device functionality in an ordered manner when the monitored temperature of the power supply reaches a second temperature that is less than the first temperature”.

Claims 2-11 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Regarding claim 12, the prior art of record, either taken alone or in combination thereof fail to teach or reasonably suggest, in the claimed combination, a device comprising, among other patentable features, “…a communications module; a power supply providing power to the communications module; a temperature sensor for monitoring a temperature of the power supply and communicating the monitored temperature to the communication module; a main processor connected to the communications module; and components connected to the main processor, wherein the components producing heat and are disabled by the main processor when the monitored temperature of the power supply is higher than a first temperature and the disabled heat producing components are restarted by the main processor to restore electronic device functionality in an ordered manner when the monitored temperature of the power supply reaches a second temperature that is less than the first temperature”.
Claims 13-21 depend either directly or indirectly from claim 12 and thus are also allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2019/0166536 A1 to KIM et al., (KIM) discloses an electronic device and communication method thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 17, 2022